



Exhibit 10.2
ARBUTUS BIOPHARMA CORPORATION
2016 OMNIBUS SHARE AND INCENTIVE PLAN
Section 1.
Purpose

The purpose of the Plan is to promote the interests of the Company by aiding the
Company in attracting and retaining employees, officers, consultants, advisors
and non-employee Directors to promote the business and financial success of the
Company, to offer such persons incentives to put forth maximum efforts for the
success of the Company’s business and to compensate such persons through various
share and cash based arrangements and provide them with opportunities for share
ownership in the Company, thereby aligning the interests of such persons with
the Company’s shareholders.
Section 2.

Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:
(a)
“Affiliate” shall mean any entity that, directly or indirectly through one or
more intermediaries, is controlled by the Company.

(b)
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent or Other
Stock-Based Award granted under the Plan.

(c)
“Award Agreement” shall mean any written agreement, contract or other instrument
or document evidencing an Award granted under the Plan (including a document in
an electronic medium) executed in accordance with the requirements of Section
9(b).

(d)
“Board” shall mean the Board of Directors of the Company.

(e)
“Cause” in respect of a Participant means:

(i)
if “Cause” is defined in an employment agreement between such Participant and
the Company, the meaning of “Cause” as provided for in such employment
agreement; and

(ii)
if Cause is not so defined, a circumstance that would entitle the Company to
terminate the employment or services of such Participant at law without notice
or compensation as a result of such termination;

(f)
“Change in Control” means, unless specified otherwise in an existing agreement
with a Participant:






--------------------------------------------------------------------------------

- 2 -




(i)
the sale of all or substantially all of the assets of the Company to a
non-Affiliate;

(ii)
a merger, reorganization, or consolidation involving the Company in which the
voting securities outstanding immediately prior to the transaction represent or
are converted into or exchanged for securities of the surviving or resulting
entity that, immediately upon completion of the transaction, represent less than
50% of the outstanding voting power of the surviving or resulting entity;

(iii)
the acquisition of all or a majority of the outstanding voting securities of the
Company in a single transaction or a series of related transactions by a person
or group of persons;

provided however, that a Change in Control shall not be deemed to have occurred
if such Change in Control results solely from the issuance, in connection with a
bona fide financing or series of financings by the Company or an Affiliate of
the Company, of voting securities of the Company or an Affiliate of the Company
or any rights to acquire voting securities of the Company or an Affiliate of the
Company which are convertible into voting securities, or if the Company effects
a transaction solely to change the Company’s domicile.
(g)
“Committee” shall mean the Compensation Committee of the Board or such other
committee designated by the Board to administer the Plan. The Committee shall be
comprised of not less than such number of Directors as shall be required to
permit Awards granted under the Plan to qualify under Rule 16b-3, and each
member of the Committee shall be a “non-employee director” within the meaning of
Rule 16b-3 and an “outside director” within the meaning of Section 162(m).

(h)
“Company” shall mean Arbutus Biopharma Corporation and any successor
corporation.

(i)
“Director” shall mean a member of the Board.

(j)
“Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.

(k)
“Effective Date” shall have the meaning ascribed thereto in Section 11 of the
Plan;

(l)
“Eligible Person” shall mean any employee, officer, non-employee Director,
consultant, independent contractor or advisor providing services to the Company
or any Affiliate, or any such person to whom an offer of employment or
engagement with the Company or any Affiliate is extended.






--------------------------------------------------------------------------------

- 3 -




(m)
“Fair Market Value” with respect to a Share as of any date shall mean (a) if the
Share is listed on any established stock exchange, the price of one Share at the
close of the regular trading session of such market or exchange on such date, as
reported by The Wall Street Journal or a comparable reporting service, or, if no
sale of Shares shall have occurred on such date, on the next preceding date on
which there was a sale of Shares; (b) if the Shares are not so listed on any
established stock exchange, the average of the closing “bid” and “asked” prices
quoted by the OTC Bulletin Board, the National Quotation Bureau, or any
comparable reporting service on such date or, if there are no quoted “bid” and
“asked” prices on such date, on the next preceding date for which there are such
quotes for a Share; or (c) if the Shares are not publicly traded as of such
date, the per share value of a Share, as determined by the Board, or any duly
authorized Committee of the Board, in its sole discretion, by applying
principles of valuation with respect thereto.

(n)
“Full Value Award” shall mean any Award other than an Option, Stock Appreciation
Right or similar Award, the value of which is based solely on an increase in the
value of the Shares after the date of grant of such Award.

(o)
“Good Reason” in respect of a Participant means:

(i)
if “Good Reason” is defined in an employment agreement between such Participant
and the Company, the meaning of “Good Reason” as provided for in such employment
agreement; and

(ii)
if Good Reason is not so defined, a circumstance that would allow a Participant
to claim “constructive dismissal” at law, including a material diminution in the
Participant’s title, responsibilities, reporting relationship or compensation.

(p)
“Non-Qualified Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is not intended to be a U.S. Incentive Stock Option.

(q)
“Option” shall mean a U.S. Incentive Stock Option or a Non-Qualified Stock
Option to purchase shares of the Company.

(r)
“Other Stock-Based Award” shall mean any right granted under Section 6(f) of the
Plan.

(s)
“Participant” shall mean an Eligible Person designated to be granted an Award
under the Plan.

(t)
“Performance Award” shall mean any right granted under Section 6(d) of the Plan.






--------------------------------------------------------------------------------

- 4 -




(u)
“Performance Goal” with respect to a Performance Award shall mean one or more of
the following performance goals, either individually, alternatively or in any
combination, applied on a corporate, subsidiary, division, business unit or line
of business basis:

•
economic value added (EVA);

•
sales or revenue;

•
income (including without limitation operating income, pre tax income and income
attributable to the Company);

•
cash flow (including without limitation free cash flow and cash flow from
operating, investing or financing activities or any combination thereof);

•
earnings (including without limitation earnings before or after taxes, earnings
before interest and taxes (EBIT), earnings before interest, taxes, depreciation
and amortization (EBITDA) and earnings (whether before or after taxes), EBIT or
EBITDA as a percentage of net sales;

•
returns (including one or more of return on actual or pro forma assets, net
assets, equity, investment, revenue, sales, capital and net capital employed,
total shareholder return (TSR) and total business return (TBR));

•
implementation, completion or achievement of critical corporate objectives or
projects, including specified milestones in the discovery, development,
commercialization and/or manufacturing of one or more products or product
candidates; and

•
share price (minimum $20.00 per Share).

Each such Performance Goal may be based (i) solely by reference to absolute
results of individual performance or organizational performance at various
levels (e.g., the Company’s performance or the performance of a subsidiary,
division, business segment or business unit of the Company) or (ii) upon
organizational performance relative to the comparable performance of other
companies selected by the Committee. To the extent consistent with Section
162(m), the Committee may, when it establishes performance criteria, also
provide for the exclusion of charges related to an event or occurrence which the
Committee determines should appropriately be excluded, including (X) asset write
downs, litigation or claim judgments or settlements, reorganizations, the impact
of acquisitions and divestitures, restructurings, discontinued operations,
extraordinary items, and other unusual or non recurring charges, (Y) foreign
exchange gains and losses or an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management, or (Z) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted





--------------------------------------------------------------------------------

- 5 -




accounting principles (or other accounting principles which may then be in
effect). To the extent that Section 162(m) or applicable tax and/or securities
laws change to permit Committee discretion to alter the governing performance
measures without disclosing to shareholders and obtaining shareholder approval
of such changes and without thereby exposing the Company to potentially adverse
tax or other legal consequences, the Committee shall have the sole discretion to
make such changes without obtaining shareholder approval.
(v)
“Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.

(w)
“Plan” shall mean the Arbutus 2016 Omnibus Share and Incentive Plan, as amended
from time to time.

(x)
“Restricted Stock” shall mean any Share granted under Section 6(c) of the Plan.

(y)
“Restricted Stock Unit” shall mean any unit granted under Section 6(c) of the
Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.

(z)
“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the U.S. Exchange Act, as amended, or any successor rule or
regulation.

(aa)
“Section 162(m)” shall mean Section 162(m) of the U.S. Code, or any successor
provision, and the applicable Treasury Regulations promulgated thereunder.

(bb)
“Section 409A” shall mean Section 409A of the U.S. Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.

(cc)
“Share” or “Shares” shall mean common shares without par value in the capital of
the Company (or such other securities or property as may become subject to
Awards pursuant to an adjustment made under Section 4(c) of the Plan).

(dd)
“Specified Employee” shall mean a specified employee as defined in Section
409A(a)(2)(B) of the U.S. Code or applicable proposed or final regulations under
Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.

(ee)
“Stock Appreciation Right” shall mean any right granted under Section 4(b) of
the Plan.

(ff)
“U.S. Code” shall mean the Internal Revenue Code of 1986 of the United States,
as amended from time to time, and any regulations promulgated thereunder.






--------------------------------------------------------------------------------

- 6 -




(gg)
“U.S. Exchange Act” shall mean the Securities Exchange Act of 1934 of the United
States, as amended.

(hh)
“U.S. Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the U.S.
Code or any successor provision.

Section 3.

Administration

(a)
Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement, including any terms relating to the forfeiture of any
Award and the forfeiture, recapture or disgorgement of any cash, Shares or other
amounts payable with respect to any Award; (v) amend the terms and conditions of
any Award or Award Agreement, subject to the limitations under Section 7; (vi)
accelerate the exercisability of any Award or the lapse of any restrictions
relating to any Award, subject to the limitations in Section 7, (vii) determine
whether, to what extent and under what circumstances Awards may be exercised in
cash, Shares, other securities, other Awards or other property (excluding
promissory notes), or canceled, forfeited or suspended, subject to the
limitations in Section 7; (viii) determine whether, to what extent and under
what circumstances amounts payable with respect to an Award under the Plan shall
be deferred either automatically or at the election of the holder thereof or the
Committee, subject to the requirements of Section 409A; (ix)  interpret and
administer the Plan and any instrument or agreement, including an Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (xii) adopt such modifications, rules,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of non-U.S. jurisdictions in which the Company or an
Affiliate may operate, including, without limitation, establishing any special
rules for Affiliates, Eligible Persons or Participants located in any particular
country, in order to meet the objectives of the Plan and to ensure the viability
of the intended benefits of Awards granted to Participants located in such
non-United States jurisdictions. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award or Award Agreement shall be
within the sole discretion of the Committee, may be made at any time and






--------------------------------------------------------------------------------

- 7 -




shall be final, conclusive and binding upon any Participant, any holder or
beneficiary of any Award or Award Agreement, and any employee of the Company or
any Affiliate.
(b)
Delegation. The Committee may delegate to one or more officers or Directors of
the Company, subject to such terms, conditions and limitations as the Committee
may establish in its sole discretion, the authority to grant Awards; provided,
however, that the Committee shall not delegate such authority (i) with regard to
grants of Awards to be made to officers of the Company or any Affiliate who are
subject to Section 16 of the U.S. Exchange Act or (ii) in such a manner as would
cause the Plan not to comply with the requirements of Section 162(m), applicable
exchange rules or applicable corporate law.

(c)
Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, (i) the Board may, at any time and from time to time, without
any further action of the Committee, exercise the powers and duties of the
Committee under the Plan, unless the exercise of such powers and duties by the
Board would cause the Plan not to comply with the requirements of Rule 16b-3 or
Section 162(m); and (ii) only the Committee (or another committee of the Board
comprised of directors who qualify as independent directors within the meaning
of the independence rules of any applicable securities exchange where the Shares
are then listed) may grant Awards to Directors who are not also employees of the
Company or an Affiliate

(d)
Indemnification. To the full extent permitted by law, (i) no member of the
Board, the Committee or any person to whom the Committee delegates authority
under the Plan shall be liable for any action or determination taken or made in
good faith with respect to the Plan or any Award made under the Plan, and (ii)
the members of the Board, the Committee and each person to whom the Committee
delegates authority under the Plan shall be entitled to indemnification by the
Company with regard to such actions and determinations. The provisions of this
paragraph shall be in addition to such other rights of indemnification as a
member of the Board, the Committee or any other person may have by virtue of
such person’s position with the Company.

Section 4.

Shares Available for Awards

(a)

Shares Available. Subject to adjustment as provided in Section 4(c) of the Plan,
the aggregate number of Shares that may be issued under all Awards under the
Plan shall equal 5,000,000. The aggregate number of Shares that may be issued
under all Awards under the Plan shall be reduced by Shares subject to Awards
issued under the Plan in accordance with the Share counting rules described in
Section 4(b) below.






--------------------------------------------------------------------------------

- 8 -




(b)
Counting Shares. For purposes of this Section 4, except as set forth in this
Section 4(b), if an Award entitles the holder thereof to receive or purchase
Shares, the number of Shares covered by such Award or to which such Award
relates shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan.

(i)
Shares Added Back to Reserve. Subject to the limitations in (ii) below, if any
Shares covered by an Award or to which an Award relates are not purchased or are
forfeited or are reacquired by the Company (including any Awards that are
settled in cash), or if an Award otherwise terminates or is cancelled without
delivery of any Shares, then the number of Shares counted against the aggregate
number of Shares available under the Plan with respect to such Award, to the
extent of any such forfeiture, reacquisition by the Company, termination or
cancellation, shall again be available for granting Awards under the Plan.

(ii)
Shares Not Added Back to Reserve. Notwithstanding anything to the contrary in
(i) above, the following Shares will not again become available for issuance
under the Plan: (A) any Shares which would have been issued upon any exercise of
an Option but for the fact that the exercise price was paid by a “net exercise”
pursuant to Section 6(a)(iii)(B) or any Shares tendered in payment of the
exercise price of an Option; (B) any Shares withheld by the Company or Shares
tendered to satisfy any tax withholding obligation with respect to an Award
under the Plan; (C) Shares covered by a share-settled Stock Appreciation Right
issued under the Plan that are not issued in connection with settlement in
Shares upon exercise; or (D) Shares that are repurchased by the Company using
Option exercise proceeds.

(iii)
Cash-Only Awards. Awards that do not entitle the holder thereof to receive or
purchase Shares shall not be counted against the aggregate number of Shares
available for Awards under the Plan.

(iv)
Substitute Awards Relating to Acquired Entities. Shares issued under Awards
granted in substitution for awards previously granted by an entity that is
acquired by or merged with the Company or an Affiliate shall not be counted
against the aggregate number of Shares available for Awards under the Plan.

(c)
Adjustments. In the event that any dividend (other than a regular cash dividend)
or other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is necessary in






--------------------------------------------------------------------------------

- 9 -




order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust any or all of (i) the number and type of
Shares (or other securities or other property) that thereafter may be made the
subject of Awards, (ii) the number and type of Shares (or other securities or
other property) subject to outstanding Awards, (iii) the purchase price or
exercise price with respect to any Award and (iv) the limitations contained in
Section 4(d)(i) below; provided, however, that the number of Shares covered by
any Award or to which such Award relates shall always be a whole number. Such
adjustment shall be made by the Committee or the Board, whose determination in
that respect shall be final, binding and conclusive.
(d)
Award Limitations Under the Plan. The limitation contained in this Section 4(d)
shall apply only with respect to any Award or Awards granted under this Plan,
and limitations on awards granted under any other shareholder-approved incentive
plan maintained by the Company will be governed solely by the terms of such
other plan.

(iv)
Section 162(m) Limitation for Awards Denominated in Shares. No Eligible Person
may be granted any Stock Options, Stock Appreciation Rights or Performance
Awards denominated in Shares, for more than 2,500,000 Shares (subject to
adjustment as provided for in Section 4(c) of the Plan), in the aggregate in any
calendar year.

(v)
Section 162(m) Limitation for Performance Awards Denominated in Cash. The
maximum amount payable pursuant to all Performance Awards denominated in cash to
any Eligible Person in the aggregate in any calendar year shall be $5,000,000 in
value. This limitation contained in this Section 4(d)(ii) does not apply to any
Award or Awards subject to the limitation contained in Section 4(d)(i).

(vi)
Limitation Awards Granted to Non-Employee Directors. No Director who is not also
an employee of the Company or an Affiliate may be granted any Award or Awards
denominated in Shares that exceed in the aggregate $500,000 (such value computed
as of the date of grant in accordance with applicable financial accounting
rules) in any calendar year. The foregoing limit shall not apply to any Award
made pursuant to any election by the Director to receive an Award in lieu of all
or a portion of annual and committee retainers and annual meeting fees.

Section 5.

Eligibility

Any Eligible Person shall be eligible to be designated as a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential





--------------------------------------------------------------------------------

- 10 -




contributions to the success of the Company or such other factors as the
Committee, in its discretion, shall deem relevant. Notwithstanding the
foregoing, a U.S. Incentive Stock Option may only be granted to full-time or
part-time employees (which term as used herein includes, without limitation,
officers and Directors who are also employees), and a U.S. Incentive Stock
Option shall not be granted to an employee of an Affiliate unless such Affiliate
is also a “subsidiary corporation” of the Company within the meaning of
Section 424(f) of the U.S. Code or any successor provision.
Section 6.

Awards

(a)
Options. The Committee is hereby authorized to grant Options to Eligible Persons
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

(iii)
Exercise Price. The purchase price per Share purchasable under an Option shall
be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a purchase price below Fair Market Value on the
date of grant if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.

(iv)
Option Term. The term of each Option shall be fixed by the Committee at the date
of grant but shall not be longer than 10 years from the date of grant.
Notwithstanding the foregoing, the Committee may provide in the terms of an
Option (either at grant or by subsequent modification) that, to the extent
consistent with Section 409A, in the event that on the last business day of the
term of an Option (other than a U.S. Incentive Stock Option) (i) the exercise of
the Option is prohibited by applicable law or (ii) Shares may not be purchased
or sold by certain employees or directors of the Company due to the “black-out
period” of a Company policy or a “lock-up” agreement undertaken in connection
with an issuance of securities by the Company, the term of the Option shall be
extended for a period of not more than thirty (30) days following the end of the
legal prohibition, black-out period or lock-up agreement.

(v)
Time and Method of Exercise. The Committee shall determine the time or times at
which an Option may be exercised in whole or in part and the method or methods
by which, and the form or forms, including, but not limited to, cash, Shares
(actually or by attestation), other securities, other Awards or other property,
or any combination thereof, having a Fair Market Value on the exercise date
equal to the applicable exercise price, in which, payment of the exercise price
with respect thereto may be made or deemed to have been made.






--------------------------------------------------------------------------------

- 11 -




(A)
Promissory Notes. Notwithstanding the foregoing, the Committee may not accept a
promissory note as consideration.

(B)
Net Exercises. The Committee may, in its discretion, permit an Option to be
exercised by delivering to the Participant a number of Shares having an
aggregate Fair Market Value (determined as of the date of exercise) equal to the
excess, if positive, of the Fair Market Value of the Shares underlying the
Option being exercised on the date of exercise, over the exercise price of the
Option for such Shares.

(vi)
U.S. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as U.S. Incentive Stock Options:

(A)
The aggregate number of Shares that may be issued under all U.S. Incentive Stock
Options under the Plan shall be 5,000,000 Shares.

(B)
The Committee will not grant U.S. Incentive Stock Options in which the aggregate
Fair Market Value (determined as of the time the Option is granted) of the
Shares with respect to which U.S. Incentive Stock Options are exercisable for
the first time by any Participant during any calendar year (under this Plan and
all other plans of the Company and its Affiliates) shall exceed $100,000.

(C)
All U.S. Incentive Stock Options must be granted within ten years from the
earlier of the date on which this Plan was adopted by the Board or the date this
Plan was approved by the shareholders of the Company.

(D)
Unless sooner exercised, all U.S. Incentive Stock Options shall expire and no
longer be exercisable no later than 10 years after the date of grant; provided,
however, that in the case of a grant of a U.S. Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the U.S. Code) shares possessing more than 10% of the total
combined voting power of all classes of shares of the Company or of its
Affiliates, such U.S. Incentive Stock Option shall expire and no longer be
exercisable no later than five years from the date of grant.

(E)
The purchase price per Share for a U.S. Incentive Stock Option shall be not less
than 100% of the Fair Market Value of a Share on the date of grant of the U.S.
Incentive Stock Option; provided, however, that, in the case of the grant of a
U.S. Incentive Stock






--------------------------------------------------------------------------------

- 12 -




Option to a Participant who, at the time such Option is granted, owns (within
the meaning of Section 422 of the U.S. Code) shares possessing more than 10% of
the total combined voting power of all classes of shares of the Company or of
its Affiliates, the purchase price per Share purchasable under a U.S. Stock
Option shall be not less than 110% of the Fair Market Value of a Share on the
date of grant of the U.S. Incentive Stock Option.
(F)
Any U.S. Incentive Stock Option authorized under the Plan shall contain such
other provisions as the Committee shall deem advisable, but shall in all events
be consistent with and contain all provisions required in order to qualify the
Option as a U.S. Stock Option.

(b)
Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Eligible Persons subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of (i) the Fair Market Value of one Share on the date of exercise over
(ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which price shall not be less than 100% of the Fair Market Value of
one Share on the date of grant of the Stock Appreciation Right; provided,
however, that the Committee may designate a grant price below Fair Market Value
on the date of grant if the Stock Appreciation Right is granted in substitution
for a stock appreciation right previously granted by an entity that is acquired
by or merged with the Company or an Affiliate. Subject to the terms of the Plan
and any applicable Award Agreement, the grant price, term, methods of exercise,
dates of exercise, methods of settlement and any other terms and conditions of
any Stock Appreciation Right shall be as determined by the Committee (except
that the term of each Stock Appreciation Right shall be subject to the same
limitations in Section 6(a)(ii) applicable to Options). The Committee may impose
such conditions or restrictions on the exercise of any Stock Appreciation Right
as it may deem appropriate.

(c)
Restricted Stock and Restricted Stock Units. The Committee is hereby authorized
to grant an Award of Restricted Stock and Restricted Stock Units to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

(i)
Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination






--------------------------------------------------------------------------------

- 13 -




at such time or times, in such installments or otherwise as the Committee may
deem appropriate. Notwithstanding the foregoing, rights to dividend or Dividend
Equivalent payments shall be subject to the limitations described in Section
6(e).
(ii)
Issuance and Delivery of Shares. Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of a share certificate or certificates, which certificate or
certificates shall be held by the Company or held in nominee name by the share
transfer agent or brokerage service selected by the Company to provide such
services for the Plan. Such certificate or certificates shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the restrictions applicable to such Restricted Stock. Shares representing
Restricted Stock that are no longer subject to restrictions shall be delivered
(including by updating the book-entry registration) to the Participant promptly
after the applicable restrictions lapse or are waived. In the case of Restricted
Stock Units, no Shares shall be issued at the time such Awards are granted. Upon
the lapse or waiver of restrictions and the restricted period relating to
Restricted Stock Units evidencing the right to receive Shares, such Shares shall
be issued and delivered to the holder of the Restricted Stock Units.

(iii)
Forfeiture. Except as otherwise determined by the Committee or as provided in an
Award Agreement, upon a Participant’s termination of employment or resignation
or removal as a Director (in either case, as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units held by such
Participant at such time shall be forfeited and reacquired by the Company;
provided, however, that the Committee may waive in whole or in part any or all
remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units.

(d)
Performance Awards. The Committee is hereby authorized to grant to Eligible
Persons Performance Awards that are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m). A Performance Award granted
under the Plan (i) may be denominated or payable in cash, Shares (including,
without limitation, Restricted Stock and Restricted Stock Units), other
securities, other Awards or other property and (ii) shall confer on the holder
thereof the right to receive payments, in whole or in part, upon the achievement
of one or more objective Performance Goals during such performance periods as
the Committee shall establish. Subject to the terms of the Plan, the Performance
Goals to be achieved during any performance period, the length of any
performance period, the amount of any Performance Award granted, the amount of
any payment or transfer to be made pursuant to any Performance Award and






--------------------------------------------------------------------------------

- 14 -




any other terms and conditions of any Performance Award shall be determined by
the Committee. Performance Awards shall be conditioned solely on the achievement
of one or more objective Performance Goals established by the Committee within
the time prescribed by Section 162(m), and shall otherwise comply with the
requirements of Section 162(m), as described below; provided, however, that to
the extent a Performance Goal is based on share price, such Performance Goal
shall include a minimum threshold share price of at least $20.00 per Share
(subject to adjustment made under Section 4(c) of the Plan).
(i)
Timing of Designations; Duration of Performance Periods. For each Performance
Award, the Committee shall, not later than 90 days after the beginning of each
performance period, (i) designate all Participants for such performance period
and (ii) establish the objective performance factors for each Participant for
that performance period on the basis of one or more of the Performance Goals,
the outcome of which is substantially uncertain at the time the Committee
actually establishes the Performance Goal. The Committee shall have sole
discretion to determine the applicable performance period, provided that in the
case of a performance period less than 12 months, in no event shall a
performance goal be considered to be pre-established if it is established after
25% of the performance period (as scheduled in good faith at the time the
Performance Goal is established) has elapsed. To the extent required under
Section 162(m), the terms of the objective performance factors must preclude
discretion to increase an amount paid in connection with an Award, but may
permit discretion to reduce such amount.

(ii)
Certification. Following the close of each performance period and prior to
payment of any amount to a Participant with respect to a Performance Award, the
Committee shall certify in writing as to the attainment of all factors
(including the performance factors for a Participant) upon which any payments to
a Participant for that performance period are to be based.

(e)
Dividend Equivalents. The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion of the Committee) equivalent to the
amount of cash dividends paid by the Company to holders of Shares with respect
to a number of Shares determined by the Committee. Subject to the terms of the
Plan and any applicable Award Agreement, such Dividend Equivalents may have such
terms and conditions as the Committee shall determine. Notwithstanding the
foregoing, (i) the Committee may not grant Dividend Equivalents to Eligible
Persons in connection with grants of Options, Stock Appreciation Rights or other
Awards the value of which is based solely on an increase in the value of the
Shares after the date of grant of such Award, and (ii) no dividend or Dividend
Equivalent payments shall be made to a Participant with respect to any






--------------------------------------------------------------------------------

- 15 -




Performance Award or other Award subject to performance-based vesting conditions
prior to the date on which all conditions or restrictions relating to such Award
(or portion thereof to which the dividend or Dividend Equivalent relates) have
been satisfied, waived or lapsed.
(f)
Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and any applicable Award Agreement. No Award issued under
this Section 6(f) shall contain a purchase right or an option-like exercise
feature.

(g)
General.

(i)
Consideration for Awards. Awards may be granted for no cash consideration or for
any cash or other consideration as may be determined by the Committee or
required by applicable law.

(ii)
Awards May Be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with or in
substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

(iii)
Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities (but excluding promissory notes), other Awards or
other property or any combination thereof), and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.

(iv)
Limits on Transfer of Awards. Except as otherwise provided by the Committee in
its discretion and subject to such additional terms and conditions as it
determines, no Award (other than fully vested and






--------------------------------------------------------------------------------

- 16 -




unrestricted Shares issued pursuant to any Award) and no right under any such
Award shall be transferable by a Participant other than by will or by the laws
of descent and distribution, and no Award (other than fully vested and
unrestricted Shares issued pursuant to any Award) or right under any such Award
may be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate. Where the Committee does
permit the transfer of an Award other than a fully vested and unrestricted
Share, such permitted transfer shall be for no value and in accordance with the
rules of Form S-8. The Committee may also establish procedures as it deems
appropriate for a Participant to designate a person or persons, as beneficiary
or beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death.
(v)
Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made with respect to, or legends
to be placed on the certificates for, such Shares or other securities to reflect
such restrictions. The Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.

(vi)
Prohibition on Option and Stock Appreciation Right Repricing. Except as provided
in Section 4(c) hereof, the Committee may not, without prior approval of the
Company’s shareholders, seek to effect any re-pricing of any previously granted,
“underwater” Option or Stock Appreciation Right by: (i) amending or modifying
the terms of the Option or Stock Appreciation Right to lower the exercise price;
(ii) canceling the underwater Option or Stock Appreciation Right and granting
either (A) replacement Options or Stock Appreciation Rights having a lower
exercise price; or (B) Restricted Stock, Restricted Stock Units, Performance
Award or Other Stock-Based Award in exchange; or (iii) cancelling or
repurchasing the underwater Option or Stock Appreciation Right for cash or other
securities. An Option or Stock Appreciation Right will be deemed to be
“underwater” at any time when the Fair Market Value of the Shares covered by
such Award is less than the exercise price of the Award.

(vii)
Section 409A Provisions. Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit






--------------------------------------------------------------------------------

- 17 -




that constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a Change in Control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such Change in Control, disability or
separation from service meet the definition of a Change in Control, disability,
or separation from service, as the case may be, in Section 409A(a)(2)(A) of the
U.S. Code and applicable proposed or final regulations, or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A by reason of the short-term deferral exemption or otherwise. Any
payment or distribution that otherwise would be made to a Participant who is a
Specified Employee (as determined by the Committee in good faith) on account of
separation from service may not be made before the date which is six months
after the date of the Specified Employee’s separation from service (or if
earlier, upon the Specified Employee’s death) unless the payment or distribution
is exempt from the application of Section 409A by reason of the short-term
deferral exemption or otherwise.
(viii)
Acceleration of Vesting or Exercisability. Award Agreements may provide that, in
the event a Participant’s employment is terminated without Cause or a
Participant resigns for Good Reason at any time during the 12-month period
following a Change in Control, all Performance Awards shall be considered to be
earned and payable based on implementation, completion or achievement of
performance goals or based on target performance (either in full or pro rata
based on the portion of Performance Period completed as of the date of the
Change in Control), and any limitations or other restrictions shall lapse and
such Performance Awards shall be immediately settled or distributed; provided,
however that no Award Agreement shall accelerate the exercisability of any Award
or result in the lapse of restrictions relating to any Award in connection with
a Change in Control unless such acceleration occurs upon the consummation of (or
effective immediately prior to the consummation of, provided that the
consummation subsequently occurs) such Change in Control.

Section 7.
Amendment and Termination; Corrections

(a)
Amendments to the Plan and Awards. The Board may from time to time amend,
suspend or terminate this Plan, and the Committee may amend the terms of any
previously granted Award, provided that no amendment to the terms of any
previously granted Award may, (except as expressly provided in the Plan)






--------------------------------------------------------------------------------

- 18 -




materially and adversely alter or impair the terms or conditions of the Award
previously granted to a Participant under this Plan without the written consent
of the Participant or holder thereof. Any amendment to this Plan, or to the
terms of any Award previously granted, is subject to compliance with all
applicable laws, rules, regulations and policies of any applicable governmental
entity or securities exchange, including receipt of any required approval from
the governmental entity or stock exchange. For greater certainty and without
limiting the foregoing, the Board may amend, suspend, terminate or discontinue
the Plan, and the Committee may amend or alter any previously granted Award, as
applicable, without obtaining the approval of shareholders of the Company in
order to:
(vii)
amend the eligibility for, and limitations or conditions imposed upon,
participation in the Plan;

(viii)
amend any terms relating to the granting or exercise of Awards, including but
not limited to terms relating to the amount and payment of the exercise price,
or the vesting, expiry, assignment or adjustment of Awards, or otherwise waive
any conditions of or rights of the Company under any outstanding Award,
prospectively or retroactively;

(ix)
make changes that are necessary or desirable to comply with applicable laws,
rules, regulations and policies of any applicable governmental entity or stock
exchange (including amendments to Awards necessary or desirable to avoid any
adverse tax results under Section 409A), and no action taken to comply shall be
deemed to impair or otherwise adversely alter or impair the rights of any holder
of an Award or beneficiary thereof; or

(x)
amend any terms relating to the administration of the Plan, including the terms
of any administrative guidelines or other rules related to the Plan.

For greater certainty, prior approval of the shareholders of the Company shall
be required for any amendment to the Plan or an Award that would:
(i)
require shareholder approval under the rules or regulations of the Securities
and Exchange Commission, the National Association of Securities Dealers Inc.
Automated Quotation System (NASDAQ) or any other securities exchange that are
applicable to the Company;

(ii)
increase the number of shares authorized under the Plan as specified in Section
4(a) of the Plan;

(iii)
increase the number of shares or value subject to the limitations contained in
Section 4(d) of the Plan or otherwise cause the Section 162(m)






--------------------------------------------------------------------------------

- 19 -




exemption for qualified performance-based compensation to become unavailable
with respect to the Plan;
(iv)
permit repricing of Options or Stock Appreciation Rights, which is currently
prohibited by Section 6(g)(vi) of the Plan;

(v)
permit the award of Options or Stock Appreciation Rights at a price less than
100% of the Fair Market Value of a Share on the date of grant of such Option or
Stock Appreciation Right, contrary to the provisions of Section 6(a)(i) and
Section 6(b) of the Plan; or

(vi)
increase the maximum term permitted for Options and Stock Appreciation Rights as
specified in Section 6(a)(ii) and Section 6(b).

(b)
Corporate Transactions. In the event of any reorganization, merger,
consolidation, split-up, spin-off, combination, plan of arrangement, take-over
bid or tender offer, repurchase or exchange of Shares or other securities of the
Company or any other similar corporate transaction or event involving the
Company (or the Company shall enter into a written agreement to undergo such a
transaction or event), the Committee or the Board may, in its sole discretion,
provide for any of the following to be effective upon the consummation of the
event (or effective immediately prior to the consummation of the event, provided
that the consummation of the event subsequently occurs), and no action taken
under this Section 7(b) shall be deemed to impair or otherwise adversely alter
the rights of any holder of an Award or beneficiary thereof:

(i)
either (A) termination of the Award, whether or not vested, in exchange for an
amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of the Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if, as of the date of the
occurrence of the transaction or event described in this Section 7(b)(i)(A), the
Committee or the Board determines in good faith that no amount would have been
attained upon the exercise of the Award or realization of the Participant’s
rights, then the Award may be terminated by the Company without any payment) or
(B) the replacement of the Award with other rights or property selected by the
Committee or the Board, in its sole discretion;

(ii)
that the Award be assumed by the successor or survivor corporation, or a parent
or subsidiary thereof, or shall be substituted for by similar options, rights or
awards covering the shares of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices;

(iii)
that, subject to Section 6(g)(viii), the Award shall be exercisable or payable
or fully vested with respect to all Shares covered thereby,






--------------------------------------------------------------------------------

- 20 -




notwithstanding anything to the contrary in the applicable Award Agreement; or
(iv)
that the Award cannot vest, be exercised or become payable after a date certain
in the future, which may be the effective date of the event.

(c)
Correction of Defects, Omissions and Inconsistencies. The Committee may, without
prior approval of the shareholders of the Company, correct any defect, supply
any omission or reconcile any inconsistency in the Plan or in any Award or Award
Agreement in the manner and to the extent it shall deem desirable to implement
or maintain the effectiveness of the Plan.

Section 8.
Income Tax Withholding

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent necessary
to satisfy minimum statutory withholding requirements if required by ASC Topic
718 to avoid adverse accounting treatment) or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.
Section 9.
General Provisions

(a)
Currency. Unless otherwise specified, all currency amounts are stated in United
States dollars.

(b)
No Rights to Awards. No Eligible Person, Participant or other Person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Persons, Participants or holders or
beneficiaries of Awards under the Plan. The terms and conditions of Awards need
not be the same with respect to any Participant or with respect to different
Participants.

(c)
Award Agreements. No Participant shall have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been signed by
the Participant (if requested by the Company), or until such Award Agreement is
delivered and accepted through an electronic medium in accordance with






--------------------------------------------------------------------------------

- 21 -




procedures established by the Company. An Award Agreement need not be signed by
a representative of the Company unless required by the Committee. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.
(d)
Plan Provisions Prevail. In the event that any provision of an Award Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan as
set forth herein or subsequently amended, the terms of the Plan shall prevail.

(e)
No Rights of Shareholders. Except with respect to Shares issued under Awards
(and subject to such conditions as the Committee may impose on such Awards
pursuant to Section 6(c)(i) or Section 6(e)), neither a Participant nor the
Participant’s legal representative shall be, or have any of the rights and
privileges of, a shareholder of the Company with respect to any Shares issuable
upon the exercise or payment of any Award, in whole or in part, unless and until
such Shares have been issued.

(f)
No Limit on Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Affiliate from adopting or continuing in effect other
or additional compensation plans or arrangements, and such plans or arrangements
may be either generally applicable or applicable only in specific cases.

(g)
No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained as an employee of the Company or any
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate a Participant’s employment at any time, with or without
cause, in accordance with applicable law. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement. Nothing in this Plan shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. Under no circumstances shall any
person ceasing to be an employee of the Company or any Affiliate be entitled to
any compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.

(h)
Governing Law. The internal law, and not the law of conflicts, of the Province
of British Columbia, Canada shall govern all questions concerning the validity,






--------------------------------------------------------------------------------

- 22 -




construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.
(i)
Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

(j)
No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(k)
Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation or benefits under any pension, retirement, savings,
profit sharing, group insurance, disability, severance, termination pay, welfare
or other benefit plan of the Company, unless required by law or otherwise
provided by such other plan.

(l)
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash shall
be paid in lieu of any fractional Share or whether such fractional Share or any
rights thereto shall be canceled, terminated or otherwise eliminated.

(m)
Headings. Headings are given to the sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

Section 10.
Clawback or Recoupment

All Awards under this Plan shall be subject to any applicable law, rule or
regulation or applicable stock exchange rule, including, without limitation,
Section 304 of the Sarbanes-Oxley Act of 2002, Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any applicable stock exchange
listing rule adopted pursuant thereto. Awards may be granted with additional
clawback or recoupment conditions or provisions as may be determined by the
Committee.





--------------------------------------------------------------------------------

- 23 -




Section 11.
Effective Date of the Plan

The Plan was adopted by the Board on April 5 2016. The Plan shall be subject to
approval by the shareholders of the Company at the annual meeting of
shareholders of the Company to be held on May 19, 2016, and the Plan shall be
effective as of the date of such shareholder approval (the “Effective Date”).
Section 12.
Term of the Plan

No Award shall be granted under the Plan, and the Plan shall terminate, on the
tenth anniversary of the Effective Date, or any earlier date of discontinuation
or termination established pursuant to Section 7(a) of the Plan; provided,
however, that no Performance Award shall be granted under the Plan after the
first shareholder meeting to occur in the fifth year following the year in which
shareholders approved the Performance Goals unless and until the Performance
Goals or the Plan is re-approved by the shareholders. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award theretofore
granted may extend beyond such dates, and the authority of the Committee
provided for hereunder with respect to the Plan and any Awards, and the
authority of the Board to amend the Plan, shall extend beyond the termination of
the Plan.





